


Exhibit 10.261

 

SECURITY AGREEMENT

 

WHEREAS, Georgetown HC&R Property Holdings, LLC and Georgetown HC&R Nursing, LLC
(hereinafter collectively referred to as “Debtor”), have requested METRO CITY
BANK (hereinafter referred to as “Secured Party” or “Lender”), to loan to Sumter
Valley Property Holdings, LLC and Georgetown HC&R Property Holdings, LLC the sum
of $6,950,000.00 (the “Loan”), evidenced by a Promissory Note (the “Note”) and
guaranty agreements of even date herewith and in said principal amount; and

 

WHEREAS, to induce Lender to make the Loan, Debtor has agreed to execute this
Security Agreement as security for its obligations under the Note.

 

NOW, THEREFORE, in consideration of Lender making the Loan, and as an inducement
to do so, intending to be legally bound, Debtor hereby covenants and agrees with
Lender as follows:

 

1.                                      Definitions.  All terms used herein
which are defined in the Georgia Uniform Commercial Code (the “Code”) shall have
the same meanings herein as in the Code unless the context in which such terms
are used herein indicates otherwise.

 

2.                                      Security Interest.  Debtor hereby grants
to Lender a security interest in the personal property and interests therein, of
whatsoever kind or nature, tangible and intangible, now owned or hereafter
acquired by Debtor, in the following:

 

(a)                                 all goods, including without limitation,
equipment, machinery, appliances, furniture, furnishings and fixtures, now owned
or hereafter acquired by Debtor, wherever located, including without limitation
those items listed on Exhibit “A” attached hereto;

 

(b)                                 all substitutions for, renewals of,
improvements, replacements and additions to, and the products and proceeds (cash
and non-cash) of all of the foregoing including the cash collateral of
$654,940.00 deposited with Lender at closing; and

 

(c)                                  all insurance policies, books and records
of Debtor pertaining to the property described in subsection (a) above including
without limitation credit files, computer programs, printouts and other computer
materials and records.

 

All such property subject to Lender’s security interest described in this
Section 2 is referred to herein collectively as the “Collateral.”

 

All security interests in Collateral shall be deemed to arise and be perfected
under and governed by the Code, except to the extent that such law does not
apply to certain types of transactions or Collateral, in which case applicable
law shall govern.

 

3.                                      Obligations Secured.  The Collateral
shall secure the following obligations (the “Secured Obligations”):

 

(a)                                 all Obligations due under the Note (as such
Note may be extended or modified);

 

(b)                                 all costs and expenses incurred by Lender in
the collection or enforcement of the Note or the protection of the Collateral;

 

(c)                                  all future advances made by Lender for
taxes, levies, insurance, and repairs to or maintenance of the Collateral or for
any other reason; and

 

(d)                                 all other indebtedness or obligations owed
by Debtor to Lender.

 

4.                                      Representations.  Debtor hereby makes
the following representations and warranties which shall be true and correct on
the date of this Agreement and shall continue to be true and correct at

 

--------------------------------------------------------------------------------


 

the time of the creation of any Secured Obligations and until the Secured
Obligations shall have been paid in full:

 

(a)                                 Debtor has (or will have upon its
acquisition of after-acquired Collateral) good and marketable title to the
Collateral, subject to no other lien, charge, security interest or other
encumbrance (“Lien”); and

 

(b)                                 All of the Collateral and all books and
records of Debtor are located at 2715 South Island Road, Georgetown, South
Carolina 29440 (the “Premises”).

 

(c)                                  Georgetown HC&R Property Holdings, LLC is a
limited liability company organized under the laws of the State of Georgia, and
its mailing address is 1145 Hembree Road, Roswell, Georgia 30076 and its
organizational identification number is 12070358.

 

(d)                                 Georgetown HC&R Nursing, LLC is a limited
liability company organized under the laws of the State of Georgia, and its
mailing address is 1145 Hembree Road, Roswell, Georgia 30076 and its
organizational identification number is 12070361.

 

(e)                                  “Georgetown HC&R Property Holdings, LLC”
and “Georgetown HC&R Nursing, LLC” are the correct legal names of the Debtor
indicated on the public record of the Debtor’s jurisdiction of organization
which shows the Debtor to be organized.

 

(f)                                   Debtor has used the following names and
tradenames within the last five (5) years:  Georgetown Healthcare &
Rehabilitation Center.

 

5.                                      Covenants.  Debtor covenants and agrees
that until the Secured Obligations have been paid in full, Debtor shall:

 

(a)                                 not permit use of the Collateral for any
illegal purposes;

 

(b)                                 not permit removal of any of the Collateral
from the Premises unless Lender has given written consent in advance;

 

(c)                                  maintain at all times good and marketable
title to all Collateral, free and clear of all Liens, and defend such title
against the claims and demands of all persons;

 

(d)                                 not (i) affix the Collateral or permit the
Collateral to be affixed to real estate or to any other goods, (ii) lease,
mortgage, pledge or encumber the Collateral, (iii) permit the Collateral’s
identity to be lost, (iv) permit the Collateral to be levied upon or attached
under any legal process, or (v) except inventory customarily sold by Debtor in
the ordinary course of business and so sold in such manner for full value, sell,
consign, part with possession of, or otherwise dispose of the Collateral or any
rights therein, except as Lender may grant its prior specific written consent
with respect to acts or events specified in subsections (i), (ii) or (v) hereof;

 

(e)                                  maintain the Collateral in good condition
and repair, excepting only reasonable wear and tear; pay and discharge all taxes
and other levies on the Collateral, as well as the costs of repair and
maintenance thereof; and furnish to Lender upon request documentary proof of
payment of such taxes, levies and costs;

 

(f)                                   provide financial or other information,
documentation or certifications to Lender, including tax returns, balance sheets
and income statements, all in form and content satisfactory to Lender within one
hundred twenty (120) days after the fiscal year end;

 

(g)                                  execute, upon demand by Lender, any
financing statements or other documents which Lender may deem necessary to
perfect or maintain perfection of the security interests created in this
Agreement and pay all costs and fees pertaining to the filing of any financing,
continuation or termination statements with regard to such security interests;

 

--------------------------------------------------------------------------------


 

(h)                                 pay, upon demand, all amounts incurred by
Lender in connection with any action or proceeding taken or commenced by Lender
to enforce this Agreement or protect, insure or realize upon the Collateral,
including attorney’s without limitation fees and all costs of legal proceedings;

 

(i)                                     not change its name unless it has given
the Lender thirty days prior written notice thereof and executed, at the request
of Lender, such additional financing statements to be filed in such
jurisdictions as the Lender may deem necessary or desirable in its sole
discretion, or

 

(j)                                    not merge or consolidate into, or
transfer, sell or assign any of the Collateral to any other person or entity
without the prior written consent of Lender.

 

6.                                      Insurance.  Debtor, at its sole expense,
shall maintain insurance for hazard, fire, theft, vandalization and extended
coverage in an amount equal to at least ninety percent (90%) of replacement
value on all equipment and tangible assets in such form, with companies having
at least an A rating, and otherwise comply with such requirements as Lender in
its sole discretion may from time to time impose.  With respect to such
policies:

 

(a)                                 Lender shall be named as a loss payee.

 

(b)                                 Debtor empowers Lender to adjust or
compromise any losses under such policies, collect and receive all proceeds
thereof and execute and endorse in Debtor’s name all proofs of loss, drafts,
checks and any other documents or instruments necessary to accomplish such
collection.

 

(c)                                  Debtor authorizes and directs each
insurance company to pay all such proceeds directly and solely to Lender;

 

(d)                                 All policies shall only be cancelable after
thirty (30) days prior notice to Lender;

 

(e)                                  Debtor shall provide evidence of
replacement or renewal policies at least thirty (30) days prior to the
expiration of any policy.

 

(f)                                   The net proceeds collected by Lender
relating to casualty losses of Collateral, after deducting all costs and
expenses (including without limitation attorney’s fees) of collection shall be
applied as follows:

 

i.                                          If no Event of Default (as
hereinafter defined) exists, the net proceeds shall be applied, at Debtor’s
option, either toward replacing or restoring the Collateral, in the manner and
on terms reasonably satisfactory to Debtor, or to the payment of the Secured
Obligations.

 

ii.                                       Except as provided in clause (i), the
net proceeds shall, at Lender’s option, be applied to the payment of the Secured
Obligations.

 

Any proceeds applied to the payment of the Secured Obligations shall be applied
in such manner as Lender may elect.  In no event shall such application relieve
Debtor from payment in full of all Secured Obligations which thereafter become
due in the order of maturity thereof.

 

(g)                                  Debtor shall maintain collision/liability
insurance on all vehicles used in the operation of Debtor’s business.

 

7.                                      Protection of Collateral.  In the event
of the failure of the Debtor to (a) maintain in force and pay for any insurance
required hereunder, (b) keep the Collateral in good repair and operating
condition, (c) keep the Collateral free from any Liens, (d) pay when due all
taxes, levies and assessments on or in respect of the Collateral, and
(e) perform any other obligations of Debtor hereunder, Lender, at its option,
may (but shall not be required to) procure and pay for such insurance, place the
Collateral in good repair and operating condition, or otherwise correct any
other aforesaid failure of the Debtor, and all sums advanced by Lender shall be
part of the Secured Obligations and payable on demand.

 

--------------------------------------------------------------------------------


 

8.                                      Events of Default.  The occurrence of
one or more of the following events shall, at the option of the Lender,
constitute an Event of Default hereunder:

 

(a)                                 failure of Debtor to pay any installment of
principal or interest as required under the Note as the same shall become due
and payable;

 

(b)                                 failure by Debtor to comply with any
covenant or agreement contained herein;

 

(c)                                  dissolution or termination of existence of
the Debtor;

 

(d)                                 the making of an assignment for the benefit
or creditors of Debtor;

 

(e)                                  the filing of any amendment to or
termination of a financing statement naming the Debtor as Debtor and the Lender
as Secured Party, or any correction statement with respect thereto, in any
jurisdiction by any party other than Lender or its counsel without the prior
written consent of the Lender;

 

(f)                                   the consenting to the appointment of a
receiver for all or a substantial part of the Debtor’s assets; or

 

(g)                                  the voluntary or involuntary filing of a
petition in bankruptcy, by or against Debtor, or for reorganization under the
Bankruptcy Code as now or hereafter in effect; provided, however, that an
involuntary filing shall not constitute an Event of Default if the same is
dismissed within sixty (60) days from the date of filing thereof.

 

9.                                      Remedies.  Upon the occurrence of any
Event of Default, Lender may immediately and without demand or notice exercise
any of its rights and remedies granted herein or under applicable law, or which
it may otherwise have, against the Debtor, the Collateral, or otherwise, and may
do any or all of the following:

 

(a)                                 Declare all of the indebtedness represented
by the Note and any other indebtedness due Secured Party by Debtor to be
immediately due and payable and this Agreement in default and subject to any
rights, option, and remedies of the Secured Party as set forth herein or
provided under applicable law;

 

(b)                                 Inspect the Collateral at any reasonable
time which shall be deemed to be during normal business hours (so long as Debtor
is not in default, Lender shall only inspect the Collateral twice a year, at its
option);

 

(c)                                  At any reasonable time, through its
authorized agents and employees, inspect, audit, and verify the accounts and the
inventory, review Debtor’s books and records, and copy or make excerpts from any
document; and

 

(d)                                 Take immediate possession of the Collateral,
sell or otherwise dispose of any or all of the Collateral, either at public or
private sale, upon commercially reasonable terms, and either Debtor or Secured
Party may become the purchaser thereof. Ten (10) days’ written notice of any
proposed sale shall be given to Debtor and shall be deemed reasonable notice. 
From the proceeds of any sale of the Collateral, Secured Party shall be entitled
to retain: (i) all of Secured Party’s reasonable expenses of preparing for sale
and selling the Collateral, including, but not limited to, reasonable attorneys’
fees incurred by Secured Party in connection therewith and (ii) all sums secured
hereby allocated first to the payment of accrued interest and then to the
payment of the principal amount of the Note.

 

In addition to all rights given to Lender by this Agreement, Lender shall have
all the rights and remedies of a secured party under any applicable law,
including without limitation, the Code.

 

--------------------------------------------------------------------------------


 

10.                               Authorization to File Financing Statements.

 

The Debtor hereby authorizes the Lender, its counsel or its representative, at
any time and from time to time, without the requirement of any further consent
from or notice to Debtor, to file financing statements and amendments that
describe the collateral covered by such financing statements as “all assets of
the Debtor”, “all personal property of the Debtor” or words of similar effect,
in such jurisdictions as the Lender may deem necessary or desirable in order to
perfect the security interests granted by the Debtor under this Security
Agreement, and any such financing statement filed prior to this date hereof by
Lender evidencing a security interest in all Debtor’s personal property is
hereby ratified.

 

11.                               Miscellaneous Provisions.

 

A.                                    If any provision hereby shall for any
reason be held invalid or unenforceable, no other provision shall be affected
thereby, and this Agreement shall be construed as if the invalid or
unenforceable provision had never been a part of it.

 

B.                                    The descriptive headings of this Agreement
are for convenience only and shall not in any way affect the meaning or
construction of any provision hereof.

 

C.                                    The rights and privileges of Lender
contained in this Agreement shall inure to the benefit of its successors and
assigns, and the duties of Debtor shall bind all heirs, personal
representatives, successors and assigns.

 

D.                                    This Agreement shall in all respects be
governed by the laws of Georgia (except to the extent that federal law governs).

 

E.                                     Debtor hereby irrevocably appoints Lender
and each holder hereof as Debtor’s attorney-in-fact to:  (1) endorse Debtor’s
name to any draft or check which may be payable to Debtor in order to collect
the proceeds of any insurance or any returned or unearned premiums in respect of
any policies of insurance required to be maintained hereunder; (2) take any
action Lender deems necessary to perfect or maintain perfection of any security
interest granted to Lender herein, including executing any document on Debtor’s
behalf; and (3) take such other action as Lender may deem appropriate for any
such purpose including endorsement of checks made payable to Debtor for accounts
receivable.  This appointment shall be deemed to be a power coupled with an
interest.

 

F.                                      Copies or reproductions of this document
or of any financing statement may be filed as a financing statement.

 

G.                                    Unless otherwise provided by law, notices
required or permitted to be given hereunder shall be satisfied if such notice is
hand-delivered, mailed, postage prepaid, by registered or certified mail, return
receipt requested, or sent by overnight courier service, to the addresses of the
parties hereto as shown below, or to such other address as either party may,
from time to time, designate in writing.

 

If to Lender:

If to Debtor:

 

 

METRO CITY BANK
5441 Buford Highway, Suite 109
Doraville, GA 30340

SUMTER VALLEY PROPERTY HOLDINGS, LLC and SUMTER N&R, LLC
2715 South Island Road
Georgetown, South Carolina 29440

 

Notice shall be deemed made when delivered.

 

--------------------------------------------------------------------------------


 

H.                                   No failure or delay by Lender in exercising
any right, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege.

 

(Remainder of page left intentionally blank)

 

--------------------------------------------------------------------------------


 

(Signature page for Security Agreement — Georgetown)

 

IN WITNESS WHEREOF, Debtor has caused this document to be executed by its duly
authorized representatives this 31st day of December, 2012.

 

 

 

“DEBTOR”

 

 

 

 

 

Sworn to before me:

 

GEORGETOWN HC&R PROPERTY HOLDINGS, LLC

 

 

 

 

/s/ Ellen W. Smith

 

 

 

Notary Public

 

By:

/s/ Boyd P. Gentry

(SEAL)

 

 

 

Boyd P. Gentry, Manager

 

My Commission Expires:

Jan. 30, 2016

 

 

 

 

 

 

 

(Notarial Seal)

 

 

 

 

 

GEORGETOWN HC&R NURSING, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

(SEAL)

 

 

 

Boyd P. Gentry, Manager

 

 

 

 

 

 

 

 

 

 

 

“SECURED PARTY” OR “LENDER”

 

 

 

 

 

 

 

METRO CITY BANK

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ [Illegible]

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

(Bank Seal)

 

 

--------------------------------------------------------------------------------
